J-A12016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    RODNEY HOWARD, JR.                         :
                                               :
                       Appellant               :      No. 1714 WDA 2018

          Appeal from the Judgment of Sentence Entered July 31, 2018
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0013050-2014


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                            FILED SEPTEMBER 11, 2020

        Appellant, Rodney Howard, Jr., appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas, following his jury

trial conviction for first-degree murder.1 We vacate the judgment of sentence

and remand for an evidentiary hearing based upon Appellant’s after-

discovered evidence claim.

        The relevant facts and procedural history of this appeal are as follows.

On January 20, 2014, police received information that a man was shot to

death on Rapidan Way in Pittsburgh. Detectives went to the scene and found

Hosea Davis (“Victim”) with numerous gunshot wounds to the torso. Medics


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2502(a).
J-A12016-20


arrived shortly thereafter and pronounced Victim dead.

      During their investigation, detectives discovered that Daniel Ray was an

eyewitness to the shooting. Mr. Ray had gone to Rapidan Way to purchase

drugs. (See N.T. Trial, 7/23-26/18, at 190). After consuming some alcohol,

Mr. Ray purchased a bag of heroin from Victim.        (Id. at 198-99).   Upon

receiving the heroin, Mr. Ray turned his back to Victim.        (Id. at 200).

Approximately twenty seconds later, Mr. Ray heard gunshots. (Id.)

      Mr. Ray immediately dove into nearby bushes. (Id. at 237). From this

position, Mr. Ray saw Appellant, wearing a gray, Champion sweatsuit with the

hood pulled tightly over his head, Nike “Foams” sneakers, and glasses. (Id.

at 203-04). Appellant also wore a mask that covered part of his face, from

his nose to his chin. (Id. at 203). Mr. Ray recognized Appellant from the

neighborhood, and Appellant had worn the same sweatsuit earlier that week.

(Id. at 183-84, 202). Appellant was carrying an assault rifle, which he pointed

at Victim. (Id. at 202). Mr. Ray watched as Appellant fired additional shots

at Victim, who was lying on the ground. (Id. at 204-05). After the shooting,

Appellant turned and walked through the gate to his residence. (Id. at 205).

      The day after the shooting, detectives interviewed Mr. Ray and obtained

his statement. (Id. at 278-79). During the interview, detectives showed Mr.

Ray a photo array of eight men. (Id. at 280). Without hesitating, Mr. Ray

selected Appellant’s photo and identified him as the shooter. (Id. at 302).

Appellant subsequently absconded, and U.S. Marshals did not apprehend him


                                     -2-
J-A12016-20


until September 2014. (Id. at 311).

       The Commonwealth filed a criminal information charging Appellant with

criminal homicide.2 On April 17, 2015, the Commonwealth filed a motion in

limine, seeking permission for Mr. Ray to testify about a hearsay statement

made by Appellant’s father immediately prior to the shooting. Specifically,

Mr. Ray heard Appellant’s father “call [Appellant] by name and tell him not to

do it.” (Motion, filed 4/17/15, at ¶1). On May 12, 2015, Appellant filed his

own motion in limine, seeking to exclude testimony from Mr. Ray regarding a

possible motive:

          Ray had heard that [Appellant’s] girlfriend’s home had been
          burglarized and a number of stamp bags were stolen. The
          bags were marked “Income Tax.” [Appellant] was offering
          a reward to anyone who furnished him with information as
          to the identity of the burglar.

(Motion, filed 5/12/15, at ¶4(c)). On May 15, 2015, the original jurist in this

matter, Judge Randal Todd, ruled the statements at issue in the motions in

limine were inadmissible.

       On September 30, 2015, Appellant filed a motion to suppress additional

statements he made to a jailhouse informant. The court granted Appellant’s

suppression motion, and the Commonwealth immediately filed a notice of

appeal.    This Court affirmed the suppression ruling on June 21, 2017.

Thereafter, the Commonwealth submitted a motion for disqualification,


____________________________________________


2 A separate charge of persons not to possess firearms was severed prior to
trial.

                                           -3-
J-A12016-20


requesting that Judge Todd recuse himself. Judge Todd granted the motion

on June 13, 2018, and Appellant’s case was reassigned to Judge Donna Jo

McDaniel.

      On July 16, 2018, Judge McDaniel conducted a hearing on pretrial

motions.    At that time, the parties revisited Judge Todd’s ruling on the

admissibility of the hearsay statement of Appellant’s father. Judge McDaniel

determined the statement “falls squarely under present sense impression

and/or excited utterance. It will be admissible.” (N.T. Hearing, 7/16/18, at

7). Appellant proceeded to a jury trial on July 23, 2018. During trial, the

parties also revisited Judge Todd’s ruling regarding evidence of Appellant’s

reward for information about the theft of his drugs. (See N.T. Trial at 174).

Again, Judge McDaniel determined she was not bound by Judge Todd’s prior

ruling, and she permitted Mr. Ray to testify about Appellant’s offer of a reward.

(Id. at 177).

      At the conclusion of trial, the jury convicted Appellant of first-degree

murder. On July 31, 2018, the court sentenced Appellant to life imprisonment

without parole. Appellant timely filed post-sentence motions on August 7,

2018. Before the court issued its ruling, Appellant requested to withdraw the

pending motions.    The court granted Appellant’s request on November 29,

2018, and Appellant timely filed a notice of appeal on December 4, 2018. In

January and February 2019, the court granted Appellant multiple extensions

of time to file a Pa.R.A.P. 1925(b) concise statement of errors complained of


                                      -4-
J-A12016-20


on appeal.3

       Before submitting a Rule 1925(b) statement, Appellant learned that Mr.

Ray had received a favorable plea deal for his own pending charges in light of

his cooperation in Appellant’s case.           On March 18, 2019, Appellant filed a

motion for new trial due to after-discovered evidence, claiming: 1) Mr. Ray

testified that he was not promised leniency in exchange for his testimony

against Appellant; 2) Mr. Ray entered his own guilty plea and was sentenced

on July 31, 2018, after he testified against Appellant; 3) Appellant was

unaware of Mr. Ray’s guilty plea until February 2019; and 4) Appellant’s

counsel spoke with Mr. Ray’s attorney, who confirmed his client received a

favorable sentence due to his cooperation in Appellant’s case. (See Motion,

filed 3/18/19, at ¶¶5-16).4 Consequently, Appellant requested a new trial or,

in the alternative, an evidentiary hearing to create a record for his after-

discovered evidence claim. On March 21, 2019, Appellant also filed a petition

for remand with this Court, raising substantially similar arguments.

       This Court denied the remand petition on April 2, 2019, and the trial



____________________________________________


3 While Appellant’s Rule 1925(b) statement was pending, Judge McDaniel
retired and the case was transferred to a third jurist, Judge Jeffrey Manning.

4 Appellant’s brief includes a copy of the Court of Common Pleas docket entries
for Mr. Ray’s case. The docket entries indicate Mr. Ray entered a guilty plea
to possession of a controlled substance with intent to deliver and simple
possession, and the Commonwealth withdrew related charges.                (See
Appellant’s Brief at Appendix H). Following the entry of the plea, the court
sentenced Appellant to probation. (Id.)

                                           -5-
J-A12016-20


court denied Appellant’s after-discovered evidence motion on April 15, 2019.

Appellant subsequently filed a timely Rule 1925(b) statement.

      Appellant raises three issues for our review:

         Did the second trial court err and violate the “coordinate
         jurisdiction rule” and the “law of the case doctrine” when it
         overruled the first trial court’s rulings and permitted witness
         Daniel Ray to testify to statements that the first trial court
         already ruled were inadmissible?

         Should the Superior Court remand this matter to the Court
         of Common Pleas for an evidentiary hearing based on after-
         discovered evidence showing that Daniel Ray received
         leniency on his criminal charges that were pending at the
         time of Appellant’s trial in exchange for his cooperation with
         the Commonwealth and his trial testimony?

         Were Appellant’s federal and state due process rights
         violated when the Commonwealth failed to correct false
         testimony from Daniel Ray that it knew, or should have
         known, was false when Daniel Ray testified at trial that he
         was not getting anything in return, nor did he expect
         anything in return, for his testimony and cooperation with
         the Commonwealth?

(Appellant’s Brief at 4).

      In his first issue, Appellant argues Judge McDaniel violated the

coordinate jurisdiction rule by permitting Mr. Ray to testify about matters that

Judge Todd had already deemed inadmissible.            Appellant contends the

evidence Judge McDaniel relied on to support her rulings “was substantially

the same as the evidence that [Judge Todd] relied on and there was no

substantive change in the law to justify departing from [Judge Todd’s] ruling.”

(Id. at 12).    Appellant maintains Judge McDaniel’s rulings attacked the

“settled expectation that Appellant could proceed to trial with a strategy based

                                      -6-
J-A12016-20


in part on the ruling that the two statements at issue were inadmissible.” (Id.

at 16). Appellant concludes this Court must vacate his judgment of sentence

and remand the matter for a new trial without the evidence that Judge Todd

had originally deemed inadmissible.

      In response, the Commonwealth agrees that Judge McDaniel erred in

admitting evidence that Judge Todd already excluded. The Commonwealth

insists, however, “a new trial is not warranted because the court’s error was

harmless.” (Commonwealth’s Brief at 11). The Commonwealth emphasizes

the strength of Mr. Ray’s identification, noting Mr. Ray’s testimony “was

corroborated by strong circumstantial evidence.”         (Id. at 18).      The

Commonwealth acknowledges Mr. Ray was a drug addict in search of heroin

on the day of the shooting, but it asserts “he had been clean for four years at

the time of trial,” and Mr. Ray “testified that he was clear-headed on the day

of the crime.” (Id. at 19-20). The Commonwealth concludes “the untainted

evidence shows that Appellant was guilty beyond a reasonable doubt,” and a

new trial is not warranted pursuant to the harmless error doctrine. (Id. at

22). We agree with the Commonwealth.

      Pennsylvania courts have “long recognized that judges of coordinate

jurisdiction sitting in the same case should not overrule each others’

decisions.”   Commonwealth v. Starr, 541 Pa. 564, 573, 664 A.2d 1326,

1331 (1995). “This rule, known as the coordinate jurisdiction rule, is a rule

of sound jurisprudence based on a policy of fostering the finality of pre-trial


                                      -7-
J-A12016-20


applications in an effort to maintain judicial economy and efficiency.”

Commonwealth v. Turner, 73 A.3d 1283, 1286 (Pa.Super. 2013), appeal

denied, 625 Pa. 649, 91 A.3d 162 (2014).

     The coordinate jurisdiction rule falls within the ambit of the law of the

case doctrine:

        This doctrine refers to a family of rules which embody the
        concept that a court involved in the later phases of a
        litigated matter should not reopen questions decided by
        another judge of that same court or by a higher court in the
        earlier phases of the matter. Among the related but distinct
        rules which make up the law of the case doctrine are that:
        (1) upon remand for further proceedings, a trial court may
        not alter the resolution of a legal question previously
        decided by the appellate court in the matter; (2) upon a
        second appeal, an appellate court may not alter the
        resolution of a legal question previously decided by the
        same appellate court; and (3) upon transfer of a matter
        between trial judges of coordinate jurisdiction, the
        transferee trial court may not alter the resolution of a legal
        question previously decided by the transferor trial court.

                                 *    *    *

        Further, the limitations on the law of the case doctrine and
        on the coordinate jurisdiction rule are virtually identical,
        thereby again suggesting that the Pennsylvania coordinate
        jurisdiction rule may be properly considered as part of the
        family of rules making up the law of the case doctrine.
        Departure from either of these principles is allowed only in
        exceptional circumstances such as where there has been an
        intervening change in the controlling law, a substantial
        change in the facts or evidence giving rise to the dispute in
        the matter, or where the prior holding was clearly erroneous
        and would create a manifest injustice if followed.

Starr, supra at 574-76, 664 A.2d at 1331-32 (internal citations omitted).

     Additionally, “[t]he doctrine of harmless error is a technique of appellate


                                     -8-
J-A12016-20


review designed to advance judicial economy by obviating the necessity for a

retrial where the appellate court is convinced that a trial error was harmless

beyond a reasonable doubt.” Commonwealth v. Thornton, 494 Pa. 260,

266, 431 A.2d 248, 251 (1981). See also Commonwealth v. Yockey, 158

A.3d 1246, 1254 (Pa.Super. 2017), appeal denied, 643 Pa. 686, 174 A.3d 567

(2017) (reiterating “an erroneous ruling by a trial court on an evidentiary issue

does not require us to grant relief where the error was harmless”).          The

harmless error doctrine “is premised on the well-settled proposition that [a]

defendant is entitled to a fair trial but not a perfect one.” Thornton, supra

at 266, 431 A.2d at 251 (quoting Lutwak v. United States, 344 U.S. 604,

619, 73 S.Ct. 481, 490, 97 L.Ed. 593 (1953)).

      “The Commonwealth has the burden of proving harmless error beyond

a reasonable doubt.” Commonwealth v. Wright, 599 Pa. 270, 312, 961

A.2d 119, 143 (2008).

         Harmless error is established where either: 1) the error did
         not prejudice the defendant; 2) the erroneously admitted
         evidence was merely cumulative of other untainted
         evidence; or 3) where the properly admitted and
         uncontradicted evidence of guilt was so overwhelming and
         the prejudicial effect of the error was so insignificant by
         comparison that the error could not have contributed to the
         verdict.

Commonwealth v. Bishop, 936 A.2d 1136, 1144 (Pa.Super. 2007), appeal

denied, 597 Pa. 710, 951 A.2d 1159 (2008).

      Instantly, Judge Todd determined the Commonwealth’s evidence

regarding Appellant’s father’s statement constituted inadmissible hearsay.

                                      -9-
J-A12016-20


Judge Todd also ruled that testimony about Appellant offering a reward in

exchange for the identity of the person who stole his drugs was inadmissible.

Judge McDaniel subsequently overruled Judge Todd’s rulings and permitted

Mr. Ray to testify concerning the previously excluded evidence. In deciding

to admit the evidence at issue, Judge McDaniel relied on the same facts as

Judge Todd, there was no intervening change in the controlling law, and Judge

Todd’s original rulings were not clearly erroneous. Therefore, Judge McDaniel

violated the coordinate jurisdiction rule. See Starr, supra.

        Nevertheless, we agree with the Commonwealth’s conclusion that this

error was harmless. The record demonstrates that Mr. Ray saw the shooter

wearing a gray sweatsuit, distinctive sneakers, and glasses. (See N.T. Trial

at 203-04). Mr. Ray personally knew Appellant from their neighborhood, and

he saw Appellant wearing the same gray sweatsuit during the week prior to

the shooting. (Id. at 183-84, 202). Mr. Ray also noted that Appellant walked

through the gate to his residence immediately after the shooting.    (Id. at

205).

        Circumstantial evidence corroborated Mr. Ray’s testimony, including

Appellant’s flight from apprehension.   See Commonwealth v. Lukowich,

875 A.2d 1169, 1173 (Pa.Super. 2005), appeal denied, 584 Pa. 706, 885 A.2d

41 (2005) (reiterating that where evidence exists that defendant committed

crime, knew he was wanted, and fled or concealed himself, such evidence is

admissible to establish consciousness of guilt).   The Commonwealth also


                                    - 10 -
J-A12016-20


submitted evidence regarding Appellant’s cell phone records, which placed him

near the crime scene around the time of the shooting.          (Id. at 358-73).

Additionally, Mr. Ray’s testimony that he saw Appellant shoot Victim as he laid

on the ground was corroborated by the medical examiner, who confirmed that

Victim “had to be face down on the ground” based on the nature of the “exit

wounds.” (Id. at 114-15).

        In sum, Mr. Ray’s testimony identifying Appellant as the shooter was

consistent with his initial statements to police, as well as the testimony of

other    witnesses.    Mr.   Ray’s   testimony   regarding   the   crime   scene,

neighborhood, firearm, and other background matters was detailed and

comprehensive. Here, the properly admitted and uncontradicted evidence of

Appellant’s guilt was so overwhelming that any error related to Judge

McDaniel’s admission of evidence could not have contributed to the verdict.

See Bishop, supra. Accordingly, a new trial is not warranted based on the

violation of the coordinate jurisdiction rule because the court’s error was

harmless. See Thornton, supra.

        In his second and third issues, Appellant contends Mr. Ray received a

favorable plea agreement in exchange for his testimony against Appellant.

Appellant asserts his attorney did not learn about Mr. Ray’s plea deal until

March 2019, when the instant appeal was pending. Appellant insists he is

entitled to relief based upon this after-discovered evidence. Appellant also

emphasizes the Commonwealth agrees that remand for an evidentiary hearing


                                      - 11 -
J-A12016-20


is appropriate under these circumstances.5

       Further, Appellant argues Mr. Ray “testified on direct and cross

examination that he was not seeking nor expecting favorable treatment

regarding his pending criminal case in exchange for his” cooperation with

Appellant’s prosecution. (Appellant’s Brief at 26) (citing N.T. Trial at 186-87,

251-53). Appellant claims the Commonwealth’s failure to correct Mr. Ray’s

testimony or disclose the pending plea deal amounts to a due process

violation, and Mr. Ray’s testimony “could have affected the judgment of the

jury.” (Appellant’s Brief at 27). Appellant concludes this Court must vacate

the judgment of sentence and grant a new trial or, in the alternative, remand

for an evidentiary hearing to develop the record regarding his after-discovered

evidence claim. We agree that the best resolution is to remand this matter

for the limited purpose of conducting an evidentiary hearing on Appellant’s

after-discovered evidence claim.

       Pennsylvania Rule of Criminal Procedure 720 provides, “[a] post-

sentence motion for a new trial on the ground of after-discovered evidence

must be filed in writing promptly after such discovery.” Pa.R.Crim.P. 720(C).

Moreover, the Comment to Rule 720 explains “after-discovered evidence

discovered during the direct appeal process must be raised promptly during



____________________________________________


5 The Commonwealth continues to agree that the case “should be remanded
for an evidentiary hearing limited solely to the after-discovered evidence
claim.” (Commonwealth’s Brief at 24).

                                          - 12 -
J-A12016-20


the direct appeal process, and should include a request for a remand to the

trial judge.” Pa.R.Crim.P. 720, Comment.

     The following principles apply to this Court’s review of an after-

discovered evidence claim:

        To warrant relief, after-discovered evidence must meet a
        four-prong test: (1) the evidence could not have been
        obtained before the conclusion of the trial by reasonable
        diligence; (2) the evidence is not merely corroborative or
        cumulative; (3) the evidence will not be used solely for
        purposes of impeachment; and (4) the evidence is of such
        a nature and character that a different outcome is likely. At
        an evidentiary hearing, an appellant must show by a
        preponderance of the evidence that each of these factors
        has been met in order for a new trial to be warranted. [Even
        if it appears] likely that a new trial is warranted …,
        procedure demands that the [trial] court develop the record
        and make that call in the first instance.

Commonwealth v. Rivera, 939 A.2d 355, 359 (Pa.Super. 2007), appeal

denied, 598 Pa. 774, 958 A.2d 1047 (2008) (internal citations omitted).

     Instantly, Appellant’s filings concerning the after-discovered evidence

claim demonstrate that Mr. Ray entered a guilty plea after he testified at

Appellant’s trial. At Appellant’s trial, Mr. Ray denied that he would receive

favorable treatment on his own charges due to his cooperation in Appellant’s

case. (See N.T. Trial at 186-87, 251-53). The purported statements from

Mr. Ray’s attorney, however, cast doubt on Mr. Ray’s testimony in this regard.

     On this record, Appellant presents a colorable claim of after-discovered

evidence warranting further review by the trial court. See Rivera, supra.

Accordingly, we vacate the judgment of sentence and remand for an


                                    - 13 -
J-A12016-20


evidentiary hearing consistent with this memorandum. If a new trial is not

required, the court shall re-impose the judgment of sentence as originally

entered.   See Rivera, supra at 359 (vacating judgment of sentence,

remanding for evidentiary hearing regarding, inter alia, after-discovered

evidence, and instructing trial court to re-impose judgment of sentence if new

trial was not required).

      Judgment of sentence vacated. Case remanded for further proceedings

consistent with this memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/2020




                                    - 14 -